              Case 2:18-cr-00104-KJM Document 228 Filed 11/04/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00104-KJM
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING SENTENCING
13                           v.                           HEARING; FINDINGS AND ORDER
14   CHRISTIAN CARLOS OROZCO,                             DATE: November 2, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                                BACKGROUND

18          A sentencing hearing in this matter is currently scheduled for November 2, 2020.

19          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

20 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

21 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

22 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

23 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

24 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

25 § 15002(b)(2).

26          On March 29, 2020, the Judicial Conference of the United States made the findings required by

27 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

28 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

       STIPULATION REGARDING HEARING                       1
              Case 2:18-cr-00104-KJM Document 228 Filed 11/04/20 Page 2 of 5


 1 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 2 functioning of the federal courts generally.”

 3          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 4 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 5 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 6 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

 7 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

 8 safely take place in person.

 9          In order to authorize plea hearings by remote means, however, the CARES Act—as implemented

10 by General Order 620—also requires district courts in individual cases to “find, for specific reasons, that

11 felony pleas or sentencings in those cases cannot be further delayed without serious harm to the interests

12 of justice.” General Order 620 further requires that the defendant consent to remote proceedings.

13 Finally, the remote proceeding must be conducted by videoconference unless “videoconferencing is not

14 reasonably available.” In such cases, district courts may conduct hearings by teleconference.

15          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

16 General Order 620 have been satisfied in this case. They request that the Court enter an order making

17 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

18 further set forth below, the parties agree that:

19          1)      The sentencing hearing in this case cannot be further delayed without serious harm to the

20 interest of justice, given the public health restrictions on physical contact and court closures existing in

21 the Eastern District of California; and

22          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

23 by videoconference and counsel joins in that waiver.

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

28 to exist in California on March 4, 2020.

       STIPULATION REGARDING HEARING                      2
              Case 2:18-cr-00104-KJM Document 228 Filed 11/04/20 Page 3 of 5


 1          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 2 National Emergency in response to the COVID-19 pandemic.

 3          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 4 other public health authorities have suggested the public avoid social gatherings in groups of more than

 5 10 people and practice physical distancing (within about six feet) between individuals to potentially

 6 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

 7 and no vaccine currently exists.

 8          4.      These social distancing guidelines – which are essential to combatting the virus – are

 9 generally not compatible with holding in-person court hearings.

10          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

11 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

12 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

13 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

14 commence before May 1, 2020.

15          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

16 in the Eastern District of California to the public. It further authorized assigned district court judges to

17 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

18 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

19 pandemic.

20          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

21 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

22 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

23 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

24 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

25 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

26 district judges; two of those positions are currently vacant and without nominations). The report further

27 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

28 guidance regarding gatherings of individuals.

       STIPULATION REGARDING HEARING                      3
              Case 2:18-cr-00104-KJM Document 228 Filed 11/04/20 Page 4 of 5


 1          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 2 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 3          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 4 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 5          10.     The sentencing hearing in this case accordingly cannot be further delayed without serious

 6 harm to the interests of justice. The defendant has an interest in resolving the case by proceeding to

 7 sentencing. Were this Court to delay the sentencing hearing until a time when the proceeding may be

 8 held in person, it would harm the defendant’s interest in resolving his case. In addition to the defendant,

 9 the public has an interest in a timely resolution of this case. Further delay in this case would thus inflict

10 serious harm to the interests of justice.

11          11.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

12 teleconference. Counsel joins in this consent.

13          IT IS SO STIPULATED.

14

15
      Dated: November 1, 2020                                 MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ ROSS PEARSON
18                                                            ROSS PEARSON
                                                              Assistant United States Attorney
19

20
      Dated: November 1, 2020                                 /s/ HANNAH LABAREE
21                                                            HANNAH LABAREE
22                                                            Counsel for Defendant
                                                              CHRISTIAN CARLOS
23                                                            OROZCO
                                                              (Authorized by email on
24                                                            November 1, 2020)
25

26

27

28

      STIPULATION REGARDING HEARING                       4
             Case 2:18-cr-00104-KJM Document 228 Filed 11/04/20 Page 5 of 5


 1                                         FINDINGS AND ORDER

 2         1.     The Court adopts the findings above.

 3         2.     Further, the Court specifically finds that:

 4                a)      The sentencing hearing in this case cannot be further delayed without serious

 5         harm to the interest of justice; and

 6                b)      The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by videoconference.

 8         3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 620, the plea hearing in this case will be conducted by

10 videoconference.

11         IT IS SO FOUND AND ORDERED this 3rd day of November, 2020.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                     5
